Citation Nr: 1432462	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  13-27 484	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss disability prior to February 11, 2013, and in excess of 60 percent thereafter.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from February 1951 to May 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a 30 percent disability rating.  A subsequent rating decision in July 2013 granted a 60 percent disability rating effective February 2013.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher disability rating remains on appeal with respect to both rating periods.

FINDINGS OF FACT

1. Prior to February 11, 2013, the Veteran's bilateral hearing loss disability was no worse than the equivalent of Roman numerals IV for the right ear and XI for the left ear on Table VII.

2. As of February 11, 2013, the Veteran's bilateral hearing loss disability has been the equivalent of Roman numerals VII for the right ear and XI for the left ear on Table VII.

CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 30 percent for bilateral hearing loss disability were not met prior to February 11, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.85, 4.86 (2013).

2. The criteria for a disability rating higher than 60 percent for bilateral hearing loss disability were not met after February 11, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In December 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in February 2011 and February 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  This Diagnostic Code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Table VIA (Numerical Designation of Hearing Impairment Based Only on Puretone Threshold Average) assigns the Roman numeral designation for hearing impairment solely on the pure tone threshold average without reference to the speech discrimination scores.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

Facts and Analysis

The Veteran filed his claim for an increased disability rating in September 2010.  At that time, his bilateral hearing loss disability was rated as 30 percent disabling.

A February 2011 VA examination included the Veteran's complaints of severe hearing difficulty, right ear pain, and resulting extreme difficulty in daily life.  Audiometric testing yielded the following pure tone thresholds in decibels: 25, 40, 45, 55, and 60 in the right ear and 90, 95, 105, 105+, and 105+ in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Average pure tone thresholds were 50 decibels for the right ear and 103 for the left ear.  Speech recognition scores were 84 percent in the right ear and 0 in the left ear.  The evaluator described the Veteran's disability as constituting moderate sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear.

On February 2013 VA examination, the Veteran's pure tone thresholds were, for the right ear, 30, 35, 45, 60, and 60 decibels, and for the left ear, 95, 105, 105+, 105+, and 105+, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Average pure tone thresholds were 50 decibels in the right ear and 105 decibels in the left ear, with speech recognition testing at 56 percent for the right ear and 0 for the left ear. 

In the formal appeal or VA Form 9 submitted in September 2013, the Veteran asserted that he had no hearing in his left ear for over 60 years and that his right ear had deteriorated to no more than 20 percent.  As a result, he felt that he was entitled to a disability rating of 80 percent for bilateral hearing loss disability.

Analysis of the February 2011 results shows that the Veteran's right ear pure tone average of 50 decibels and 84 percent speech recognition equates to a Roman numeral II on Table VI.  The left ear results of 103 decibels with 0 on speech recognition equates to a Roman numeral XI.  When applied to Table VII, these results would yield a 10 percent disability rating.  Alternatively, the exceptional pattern of hearing loss in the Veteran's left ear, using Table VIA, also yields a Roman numeral XI, and the resulting disability rating of 10 percent when both ears are considered together.  However, as the Veteran was already afforded a 30 percent disability rating and as this test appears to have been an anomaly, the 30 percent disability rating remains in effect.

The results of the February 2013 VA examination show an increased level of disability.  Right ear pure tone average of 50 decibels with speech recognition at only 56 percent equates to a Roman numeral VII.  The Veteran's left ear hearing acuity is largely unchanged and still yields the highest Roman numeral, XI.  The exceptional pattern of hearing loss in the left ear would also yield a Roman numeral XI.  Utilizing Table VII, the intersection of VII and XI yields a 60 percent disability rating for bilateral hearing loss.  

In short, the assigned disability ratings of 30 percent prior to February 11, 2013 and 60 percent thereafter are supported by the evidence and higher disability ratings are not indicated.  There is no evidence, either in the VA examinations, or in treatment records, which supports entitlement to an increased evaluation.  The Board again notes that the numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board has considered the Court's ruling in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), regarding the need to consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  Both examinations noted that the Veteran was essentially deaf in his left ear and could understand only parts of conversations in his right ear.  In addition, the February 2011 VA examination report noted the Veteran's work history in the banking, accounting, and real estate sales fields and found that, with the help of appropriate hearing aids, the Veteran's hearing loss would have likely have minimal or no substantial effect on his ability to work.

The Board has also considered the Veteran's assertion that he should be afforded an 80 percent disability rating because his hearing is 80 percent impaired.  While the Board understands the apparent logic of the Veteran's position, the rating criteria are firmly rooted in law and regulation, particularly with respect to hearing loss disability, and must govern the outcome in this matter.

An increased disability rating is not warranted in either time period, based on the evidence of record.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of severely decreased hearing acuity, and provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating higher than 30 percent for bilateral hearing loss disability prior to February 11, 2013, is denied.

Entitlement to a disability rating higher than 60 percent for bilateral hearing loss disability from February 11, 2013, is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


